In an action, inter alia, for an accounting, the plaintiffs appeal from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), entered September 21, 1990, as denied those branches of their motion which were to dismiss the second, third, fourth, fifth, and sixth affirmative defenses and the first, second, third, fifth, sixth, and seventh counterclaims.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs’ contentions are without merit (see, CPLR 3013, 3024 [a]; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3013:7). Lawrence, J. P., Miller, O’Brien and Pizzuto, JJ., concur.